Order entered December 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00519-CV

                                  IN THE MATTER OF A.A.

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-75173-X

                                           ORDER
       Before the Court is the November 8, 2013 motion of Helen Arizor to withdraw as counsel

for appellant. We DENY the motion without prejudice to filing a motion that complies with rule

of appellate procedure 6.5(a) & (b). See TEX. R. APP. P. 6.5(a) & (b).

       The reporter’s record is past due. We have received notification from Pam Sumler,

Official Court Reporter for the 305th Judicial District Court of Dallas County, Texas, that she

has not received any request for preparation of the reporter’s record and that no payment

arrangements for the record have been made. Accordingly, we order appellant to provide this

Court ON OR BEFORE JANUARY 10, 2014 with written documentation that she has

requested the reporter’s record and made payment arrangements for its preparation or has been

found indigent and is allowed to proceed with this appeal without advance payment of costs.

                                                      /s/   DAVID LEWIS
                                                            JUSTICE